Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                         Illinois Official Reports                       the accuracy and
                                                                         integrity of this
                                                                         document
                                 Appellate Court                         Date: 2020.11.18
                                                                         13:40:42 -06'00'



                  People v. Stevenson, 2020 IL App (4th) 180143



Appellate Court      THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant,
Caption              v. DeANGELO M. STEVENSON, Defendant-Appellee.



District & No.       Fourth District
                     No. 4-18-0143



Filed                April 14, 2020



Decision Under       Appeal from the Circuit Court of Macon County, No. 16-CF-904; the
Review               Hon. Thomas E. Griffith Jr., Judge, presiding.



Judgment             Affirmed.


Counsel on           James E. Chadd, Patricia Mysza, and Todd T. McHenry, of State
Appeal               Appellate Defender’s Office, of Chicago, for appellant.

                     Jay Scott, State’s Attorney, of Decatur (Patrick Delfino, David J.
                     Robinson, and Rosario David Escalera Jr., of State’s Attorneys
                     Appellate Prosecutor’s Office, of counsel), for the People.



Panel                JUSTICE CAVANAGH delivered the judgment of the court, with
                     opinion.
                     Justices Harris and Holder White concurred in the judgment and
                     opinion.
                                               OPINION

¶1       The Macon County circuit court denied an amended motion by defendant, DeAngelo M.
     Stevenson, to withdraw his guilty pleas. Defendant appeals, arguing that the court’s guilty plea
     admonitions were defective. Acknowledging that he has procedurally forfeited this issue by
     omitting it from the amended motion, defendant invokes the doctrine of plain error.
     Alternatively, he claims that his defense counsel rendered ineffective assistance by omitting
     the issue from the amended motion.
¶2       We hold that, because the admonitions were not clearly or obviously defective, the doctrine
     of plain error does not avert the forfeiture. Absent a clear or obvious error in the admonitions,
     we are unable to say that omitting to object to them was ineffective assistance. Therefore, we
     affirm the judgment.

¶3                                          I. BACKGROUND
¶4        Through defense counsel, defendant informed the circuit court that he wished to plead
     guilty to count II of the information filed against him, aggravated battery (720 ILCS 5/12-
     3.05(d)(2) (West 2016)), and count III, domestic battery (id. § 12-3.2(a)(2)). Accordingly, in
     the morning of August 5, 2016, the circuit court admonished defendant, along with some other
     defendants who had proposed pleading guilty. The court admonished them together, as a group,
     telling them that, by pleading guilty, they would be “giving up certain constitutional rights”:
              “That would include your right to plea[d] not guilty and to have a trial, either a jury
              trial or a bench trial. You’re giving up your right to confront and cross-examine your
              accusers, and by entering a guilty plea, you’re agreeing that the State can prove the
              charge or charges against you beyond a reasonable doubt.”
     See Ill. S. Ct. R. 402(a)(3), (4) (eff. July 1, 2012). At that time, the court did not ask the group
     of defendants if they understood those admonitions. See Ill. S. Ct. R. 402(a) (eff. July 1, 2012)
     (providing that the court shall not accept a guilty plea “without first *** determining that [the
     defendant] understands the” admonitions).
¶5        After the circuit court admonished the group of defendants, “proceedings were had in other
     causes,” to quote a parenthetical notation in the transcript. Then defendant’s case came up.
     “Finally, we have 16-CF-904,” the circuit court said. The record does not reveal how long the
     “other causes” had taken, but it was still August 5, 2016—it is still the same transcript. The
     court stated the terms of the proposed plea agreement between defendant and the State and
     admonished him further. See Ill. S. Ct. R. 402(a)(1), (a)(2), (b) (eff. July 1, 2012). In these
     further admonitions, the court asked defendant if he understood the rights the court had
     discussed earlier:
                   “THE COURT: And you were present when I went through your constitutional
              rights some time ago?
                   THE DEFENDANT: Yes, sir.
                   THE COURT: Do you understand those rights?
                   THE DEFENDANT: Yes, sir.”
¶6        Finally, after finding a factual basis, the circuit court accepted defendant’s guilty pleas to
     counts II and III. Pursuant to the plea agreement, the court dismissed count I and imposed a
     sentence of 24 months’ probation.

                                                  -2-
¶7         On September 1, 2016, defense counsel moved to withdraw the guilty pleas. On September
       12, 2017, a new defense counsel filed an amended motion to withdraw the guilty pleas as well
       as a certificate pursuant to Illinois Supreme Court Rule 604(d) (eff. July 1, 2017). The amended
       motion never raised any error in the Rule 402(a) admonitions. On February 20, 2018, after
       hearing evidence, the circuit court denied the amended motion.
¶8         This appeal followed.

¶9                                                II. ANALYSIS
¶ 10       Defendant contends that, in its admonitions, the circuit court violated Rule 402(a) in two
       ways. First, the court admonished defendant as a member of a group. In defendant’s view, the
       court thereby violated the requirement of “addressing the defendant personally.” Ill. S. Ct. R.
       402(a) (eff. July 1, 2012). Second, after enumerating the constitutional rights that defendant
       would give up by pleading guilty, the court did not ask him right away if he understood those
       rights. Instead, the court attended to some other cases and then—“[f]inally,” as the court put
       it—returned to defendant’s case and asked him if he understood the constitutional rights the
       court had discussed earlier. Because of this delay, defendant argues, the court could not have
       made a valid “determin[ation] that [defendant] underst[ood]” the constitutional rights his
       proposed guilty pleas would waive. Id.
¶ 11       Defendant admits that his amended motion to withdraw his guilty pleas made no mention
       of the Rule 402(a) admonitions. “Upon appeal[,] any issue not raised by the defendant in the
       motion to *** withdraw the plea of guilty and vacate the judgment shall be deemed waived,”
       that is to say, forfeited. Ill. S. Ct. R. 604(d) (eff. July 1, 2017). Seeking to avert the forfeiture,
       defendant invokes the doctrine of plain error. See Ill. S. Ct. R. 615(a) (eff. Jan. 1, 1967); People
       v. Davis, 145 Ill. 2d 240, 251 (1991); People v. Armstrong, 2016 IL App (2d) 140358, ¶ 10.
       Specifically, he argues that the claimed error in the admonitions was “so serious that [he] was
       denied a substantial right, and thus a fair trial.” People v. McLaurin, 235 Ill. 2d 478, 489 (2009).
       Alternatively, he claims that his defense counsel rendered ineffective assistance by omitting
       the Rule 402(a) issue from the amended motion to withdraw the guilty pleas. See People v.
       Hammons, 2018 IL App (4th) 160385, ¶ 14 (holding that “a defendant may raise a claim of
       ineffective assistance for the first time on appeal”).
¶ 12       We will address those two theories—plain error and ineffective assistance—one at a time.

¶ 13                                   A. The Theory of Plain Error
¶ 14       A plain error is, to begin with, plain. A plain error is more than an arguable error; it is “a
       clear or obvious error.” McLaurin, 235 Ill. 2d at 489. We ask, then, whether it was a clear or
       obvious violation of Rule 402(a) for the circuit court to do the following: (1) admonish
       defendant initially in a group of other defendants and (2) attend to some other cases before
       turning to defendant again and asking him if he understood the group admonitions the court
       gave earlier.
¶ 15       We answer that question de novo (see People v. Chavez, 2013 IL App (4th) 120259, ¶ 14),
       and our analysis begins with the text of Rule 402(a):
                   “(a) Admonitions to Defendant. The court shall not accept a plea of guilty or a
               stipulation that the evidence is sufficient to convict without first, by addressing the



                                                     -3-
                defendant personally in open court, informing him or her of and determining that he or
                she understands the following:
                    (1) the nature of the charge;
                    (2) the minimum and maximum sentence prescribed by law, including, when
                applicable, the penalty to which the defendant may be subjected because of prior
                convictions or consecutive sentences;
                    (3) that the defendant has the right to plead not guilty, or to persist in that plea if it
                has already been made, or to plead guilty; and
                    (4) that if he or she pleads guilty there will not be a trial of any kind, so that by
                pleading guilty he or she waives the right to a trial by jury and the right to be confronted
                with the witnesses against him or her; or that by stipulating the evidence is sufficient
                to convict, he or she waives the right to a trial by jury and the right to be confronted
                with any witnesses against him or her who have not testified.” (Emphases added.) Ill.
                S. Ct. R. 402(a) (eff. July 1, 2012).
¶ 16       We interpret this supreme court rule the same way we would interpret a statute, giving the
       words their plain and ordinary meanings (see People v. Marker, 233 Ill. 2d 158, 165 (2009)),
       which can be found in a dictionary (People v. Perry, 224 Ill. 2d 312, 330 (2007)). According
       to the New Oxford American Dictionary, the word “personally” means “with the personal
       presence or action of the individual specified.” New Oxford American Dictionary 1276 (2001).
       A synonym for “personally” is “in person.” Id. If the judge is present in person and two or
       more defendants likewise are present in person and the judge makes clear that he or she is
       speaking to all of them, the judge can address all of them “personally” at the same time.
¶ 17       This is not to deny the potential pitfalls of en masse admonitions, but the pitfalls can be
       avoided with a thought-out method. Care is required because it would be easy to lose track or
       get confused. For example, the judge might ask one defendant whether he understands but
       forget to ask another defendant if she understands. See United States v. Fels, 599 F.2d 142 (7th
       Cir. 1979). Or the judge might ask one defendant if he had been threatened or had been
       promised anything and forget to ask another defendant that question. See id. at 147. Another
       pitfall would be inviting a general response from a group so large that it would be impossible
       to tell whether each defendant answered in the affirmative. United States v. Roblero-Solis, 588
       F.3d 692, 700 (9th Cir. 2009).
¶ 18       In defendant’s case, the circuit court avoided those pitfalls by saving for later its dialogue
       with defendant, the part where the court “determin[ed] that he *** underst[ood].” Ill. S. Ct. R.
       402(a) (eff. July 1, 2012). Now, if the court had waited several days to have this dialogue with
       defendant, there might have been a problem. See People v. Johns, 229 Ill. App. 3d 740, 744
       (1992) (“It is not enough that the trial court here admonished defendant at the time of an earlier
       arraignment as to the minimum and maximum sentences applicable for burglary. Substantial
       compliance with the requirements of Rule 402 may not be found from admonitions given at
       proceedings prior to the guilty plea proceedings.”). But in this case, the court gave a group
       admonition in the morning, attended to some other cases, apparently while defendant remained
       in the courtroom or at least in the courthouse, and then took up defendant’s case and asked
       him, individually, if he understood the group admonitions. Defendant answered, “Yes, sir.”
       Was it unjust to take him at his word? See Davis, 145 Ill. 2d at 251. Surely not. And nowhere
       does Rule 402(a) say that the court must immediately determine whether the defendant
       understands the admonitions. Rather, the rule says that the court must make that determination

                                                      -4-
       before “accept[ing] a plea of guilty”—as the court did in this case. Ill. S. Ct. R. 402(a) (eff.
       July 1, 2012). Therefore, we find no clear or obvious error in the Rule 402(a) admonitions, and
       we hold defendant to his procedural forfeiture of this issue.

¶ 19               B. The Claim That Defense Counsel Rendered Ineffective Assistance
¶ 20        To prevail on a claim of ineffective assistance, a defendant must establish two elements:
       (1) counsel’s performance fell below an objective standard of reasonableness and (2) there is
       a reasonable probability that, but for counsel’s unprofessional errors, the result of the
       proceeding would have been different. People v. Manning, 241 Ill. 2d 319, 326 (2011).
¶ 21        The first element allows ample room for defense counsel to use their professional
       judgment. A defendant must overcome “the strong presumption that counsel’s performance
       fell within [the] wide range of reasonable professional assistance.” People v. Palmer, 162 Ill.
       2d 465, 476 (1994). In this case, defendant has failed to overcome that strong presumption.
       His critique of the Rule 402(a) admonitions is debatable. Omitting to raise a debatable point is
       “within [the] wide range of reasonable professional assistance.” Id.

¶ 22                                       III. CONCLUSION
¶ 23       In sum, the Rule 402(a) issue is forfeited, and the doctrine of plain error does not avert the
       forfeiture. The alternative claim of ineffective assistance fails for failure to establish the
       element of deficient performance. Therefore, we affirm the circuit court’s judgment.

¶ 24      Affirmed.




                                                   -5-